Title: To Thomas Jefferson from James Maury, 22 August 1791
From: Maury, James
To: Jefferson, Thomas


Liverpool, 22 Aug. 1791. In response to his application to the Treasury in behalf of vessels mentioned in his last letter, he has received and encloses their decision.—[P.S.] 9 Sep. 1791. Morning’s post brings London Gazette with information dated at Petersburg 17 Aug. of signing of preliminaries of peace between emissaries of Empress and King of Sweden, the only condition being that the status quo ante form the basis of the negotiation. Ratifications were to be exchanged in six days.
